Blackford, J.
This was an action of ejectment. On the trial of the cause, after the plaintiff had closed his testimony, the defendants introduced a deed of conveyance executed tó them by their father, Harrod Nezoland, dated the 20th of February, 1826, for the premises in dispute. They offered a witness to prove, that the vendor had stated, in the defendants’ presence, at the time the deed was executed, that it had been giv*234en upon a good and valuable consideration. This evidence was objected to, but was admitted by the Court. After this -and some-other similar testimony had been given by the defendants, the plaintiff, in .order to show the deed to be fraudulent as to his lessor, .offered to introduce, among other evidence, a promissory note, duly executed to him .for 120 dollars, given by Hanoi Jfezoland, the grantor, and dated the 22d of -October, 1822, which was long before the date of his deed to the defendants. The Court rejected this evidence on the ground “that it was the same note upon which the suit was brought, upon which the sheriff’s sale took place, under which the plaintiff claimed title;. and that the .note was merged in the suit.”
Smith, for the plaintiff.
Dunn, for the defendants.
We have no doubt in this case. The question on the trial was, whether the deed to the defendants by their father, was ^fraudulent and void, as to the plaintiff’s lessor, in consequence of the grantor’s being indebted to him at the date of the deed? To determine this question, it was important to ascertain what had been the consideration of the deed. The declarations of the grantor, however, proved by the defendants, that the consideration was a valuable one, should not have been admitted by the Court. The grantor himself, if not interested, would have been a good witness to prove the consideration and support the deed; but his previous declarations on the subject, were mere hearsay evidence. On the other hand, if the grantor was interested, the defendants could not introduce him, much less his previous declarations, to support the conveyance he had made to them. With respect to the other point, we are of opinion that the plaintiff, in attempting to prove the deed to be fraudulent .as to his lessor, had a right to prove that the note to him by the grantor, which was offered in evidence, was in ¡existence at the date of the deed. The judgment and sheriff’s sale, mentioned by the Court below, coiild not possibly be any objection to the proof of the note, under the circumstances of the case.
Per Curiam.
The judgment is reversed, and the verdict set aside, with costs. Cause remanded, &c.